Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT is made as of this 7th day of November, 2019.

BETWEEN:

DIRTT ENVIRONMENTAL SOLUTIONS LTD., a corporation

governed by the laws of the Province of Alberta (the “Corporation”)

-and-

KEVIN O’MEARA, an individual residing in Plano, Texas (the

“Indemnified Party”)

RECITALS:

 

A.

The Indemnified Party serves as a director and/or officer of the Corporation or
the Indemnified Party is a former director or officer of the Corporation or acts
or has acted at the Corporation’s request as a director, officer or similar
capacity of any subsidiary or affiliate of the Corporation or any entity of
which the Corporation is or was a shareholder, partner, member or creditor (each
an “Entity”);

 

B.

The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Indemnified Party may be indemnified in respect of certain
liabilities and expenses which the Indemnified Party may incur as a result of
acting or having acted as a director or officer of the Corporation or, at the
Corporation’s request, as a director, officer or similar capacity of an Entity;
and

 

C.

The by-laws of the Corporation contemplate that the Indemnified Party may be
indemnified in certain circumstances.

NOW THEREFORE, IN CONSIDERATION OF the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and the Indemnified Party acting as a director
or officer of the Corporation or, at the Corporation’s request, as a director,
officer or similar capacity of an Entity, the Corporation and the Indemnified
Party do hereby covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1

Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:

 

  (a)

“Act” means the Business Corporations Act (Alberta) as of the date hereof,
provided that if the Act is amended after the date hereof in a manner which
permits the Corporation to provide broader rights of indemnification than are
permitted on the date hereof, this



--------------------------------------------------------------------------------

  Agreement shall be construed so as to give effect to such broader rights;

 

  (b)

“Agreement” means this indemnity agreement and all amendments or restatements as
permitted under this Agreement, and references to “Article” or “Section” mean
the specified Article or Section of this Agreement, and “paragraph” means the
specified paragraph of this Agreement;

 

  (c)

“Claims” means any claim, demand, suit, action, cause of action, proceeding,
inquiry, arbitration, mediation, alternative dispute resolution mechanism,
hearing, discovery or investigation of whatever nature, whether anticipated,
threatened, pending, commenced, continuing or completed of whatever kind
including any civil, criminal, administrative, arbitrative, regulatory,
investigative (formal or informal) or other claim of any nature whatsoever; any
appeal in or related to any such claim, demand, suit, action, cause of action,
proceeding, inquiry, arbitration, mediation, alternative dispute resolution
mechanism, hearing, discovery or investigation; and any inquiry or investigation
(including discovery) whether conducted by or in the right of the Corporation or
any other person that the Indemnified Party in good faith believes could lead to
any such claim, demand, suit, action, cause of action, proceeding, inquiry,
arbitration, mediation, alternative dispute resolution mechanism, hearing,
discovery or investigation or appeal thereof;

 

  (d)

“Court” means the Court of Queen’s Bench of Alberta (Judicial District of
Calgary), including any appeal courts arising therefrom;

 

  (e)

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended;

 

  (f)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 

  (g)

“Expenses” means all legal fees and disbursements, retainers, accountant’s fees
and disbursements, private investigator fees and disbursements, other
professionals’ fees and disbursements, court costs, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, penalties, and all other disbursements, costs or expenses of the types
customarily incurred in connection with prosecuting, defending (including
affirmative defences and counterclaims), preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or participating in or
preparing to participate in a Claim and all interest or finance charges
attributable to any thereof. Without limiting the foregoing, “Expenses” also
shall include Expenses incurred in connection with any appeal resulting from any
Claim, including the principal, premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Should any payments by the Corporation under this Agreement be determined to be
subject to any national, provincial, federal, state or local income or excise
tax, “Expenses” shall also include such amounts as are necessary to place the
Indemnified Party in the same after-tax position (after giving effect to all
applicable taxes) as the Indemnified Party would have been in had no such tax
been determined to apply to such payments. Also, in this Agreement “witness”
includes responding (or objecting) to a discovery or similar request, whether in
writing or in an oral deposition, in any Claim.

 

2



--------------------------------------------------------------------------------

  (h)

“Losses” means any and all amounts related to all costs, charges and Expenses
reasonably incurred by the Indemnified Party, which shall include all losses,
damages (including incidental and consequential damages), fees (including any
legal, professional or advisory fees, retainers, charges or disbursements and
including costs of services of any experts), claims, awards, statutory
obligations, amounts paid to settle or dispose of any Claim or satisfy any
judgment, fines, penalties or liabilities (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
losses, damages, fees, claims, awards, statutory obligations, amounts paid to
settle or dispose of any Claim or satisfy any judgment, fines, penalties or
liabilities), without limitation, and whether incurred alone or jointly with
others, including any amounts which the Indemnified Party may reasonably suffer,
sustain, incur or be required to pay in respect of the investigation, defence,
settlement or appeal of or preparation for any Claim or with any action to
establish a right to indemnification under this Agreement, and for greater
certainty, includes all Taxes, interest, penalties and related outlays of the
Indemnified Party arising from any indemnification of the Indemnified Party by
the Corporation pursuant to this Agreement;

 

  (i)

“Parties” means the Corporation and the Indemnified Party collectively and
“Party” means any one of them;

 

  (j)

“Policy” means the directors’ and officers’ errors and omissions insurance
policy of the Corporation; and

 

  (k)

“Taxes” includes any assessment, reassessment, claim or other amount for taxes,
charges, duties, levies, imposts, ERISA excise taxes or penalties, or similar
amounts, including any interest and penalties in respect thereof.

 

1.2

Certain Rules of Interpretation

In this Agreement:

 

  (a)

Governing Law – This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the Province of Alberta and the
federal laws of Canada applicable in the Province of Alberta. The Parties hereby
irrevocably submit and attorn to the exclusive jurisdiction of the Court with
respect to all matters arising out of or relating to this Agreement and all
matters, agreements or documents contemplated by this Agreement. The Parties
hereby waive any objections they may have to the venue being in such Court,
including any claim that any such venue is in an inconvenient forum. For greater
certainty, all references to “applicable law” in this Agreement shall refer to
the laws of the Province of Alberta and the federal laws of Canada applicable in
the Province of Alberta.

 

  (b)

Headings – Headings of Articles and Sections are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

  (c)

Number and Inclusion – Unless the context otherwise requires, words importing
the singular include the plural and vice versa. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they are deemed to be
followed by the words “without limitation.”

 

3



--------------------------------------------------------------------------------

  (d)

Severability – If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

 

  (e)

Entire Agreement – This Agreement constitutes the entire agreement between the
Parties and sets out all the covenants, promises, warranties, representations,
conditions, understandings and agreements between the Parties pertaining to the
subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, oral or written. There are no
covenants, promises, warranties, representations, conditions, understandings or
other agreements, oral or written, between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement, including Section 2.8.

ARTICLE 2

OBLIGATIONS

 

2.1

Obligations of the Corporation

 

  (a)

General Indemnity – The Corporation will, to the fullest extent permitted by law
on the date hereof and to such greater extent as applicable law may hereafter
from time to time permit, including to the extent permitted under the Act,
exonerate, indemnify and hold the Indemnified Party and the Indemnified Party’s
respective heirs, executors, administrators and other legal representatives of
the Indemnified Party (each of which is included in any reference hereinafter
made to the Indemnified Party) harmless from and against, and will pay to the
Indemnified Party, any and all Losses which the Indemnified Party may suffer,
sustain, incur or be required to pay in respect of any Claim to which a director
or officer is made a party by reason of being a director or officer of the
Corporation or director, officer or in similar capacity of an Entity at the
Corporation’s request.

 

  (b)

Conditions – The indemnity provided for in Section 2.1(a) will only be available
if the Indemnified Party:

 

  (i)

acted honestly and in good faith with a view to the best interest of the
Corporation or as the case may be, to the best interest of an Entity for which
the Indemnified Party acted as a director, officer or in a similar capacity at
the Corporation’s request; and

 

  (ii)

in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, had reasonable grounds for believing the
Indemnified Party’s conduct was lawful.

The Indemnified Party shall be presumed to have fulfilled the foregoing
conditions unless it is determined by the Court that the Indemnified Party has
not (and the burden of proof shall be on the Corporation to rebut such
presumption).

 

  (c)

Derivative Claims – The Corporation shall to the fullest extent permitted by law
on the date hereof and to such greater extent as applicable law may hereafter
from time to time

 

4



--------------------------------------------------------------------------------

  permit, provided the Indemnified Party fulfills the conditions in
Section 2.1(b), with the approval of the Court if such approval is required
exonerate, indemnify and hold the Indemnified Party harmless, and advance moneys
under Section 2.1(k) to the Indemnified Party, in respect of a Claim by or on
behalf of the Corporation or other entity to procure a judgment in the
Corporation’s favour to which the Indemnified Party is made a party by reason of
being or having been a director or officer of the Corporation or director,
officer or in similar capacity of an Entity at the Corporation’s request. The
Corporation will advance or reimburse, as applicable, all Losses incurred by the
Indemnified Party in connection with the Indemnified Party’s participation in
such Claim as provided in this Section 2.1(c). The Corporation shall pay to the
Indemnified Party, if applicable, a reasonable per diem amount for time spent in
connection with a Claim under this Section 2.1(c) as provided in Section 2.1(l).

 

  (d)

Indemnity as of Right – Notwithstanding anything in this Agreement, provided the
Indemnified Party fulfills the conditions in Section 2.1(b), the Corporation
shall be required to indemnify the Indemnified Party in respect of all Losses
incurred by the Indemnified Party in respect of any Claim to which the
Indemnified Party is made a party by reason of being or having been a director
or officer of the Corporation or director, officer or in similar capacity of an
Entity at the Corporation’s request, if after the final disposition of such
Claim, the Indemnified Party has not been reimbursed for those Losses.

 

  (e)

Incidental and Additional Expenses – The Corporation shall to the fullest extent
permitted by law on the date hereof and to such greater extent as applicable law
may hereafter from time to time permit pay or reimburse the Indemnified Party
for (i) the Indemnified Party’s reasonable and necessary travel, lodging or
accommodation costs, charges or expenses paid or incurred by or on behalf of the
Indemnified Party in connection with a Claim where such Claim is subject to
indemnification hereunder; (ii) the Indemnified Party’s reasonable fees and
Expenses incurred in connection with efforts to recover under any directors and
officers liability insurance policies maintained by the Corporation; and
(iii) the Indemnified Party’s reasonable fees and Expenses incurred in
connection with enforcement of, or claims for breaches of, any provision of this
Agreement.

 

  (f)

Witness Expenses – The Corporation shall to the fullest extent permitted by law
on the date hereof and to such greater extent as applicable law may hereafter
from time to time permit pay or reimburse the Indemnified Party for the
reasonable and necessary Expenses incurred by Indemnified Party, including a
reasonable per diem amount as provided in Section 2.1(l), in connection with
time spent in the investigation or as a witness for the Corporation or an Entity
with respect to any Claim, by reason of the Indemnified Party being a director
or officer of the Corporation or director, officer or in similar capacity of an
Entity at the Corporation’s request.

 

  (g)

Specific Indemnity for Statutory Obligations – Without limiting the generality
of the preceding Sections 2.1(a) through 2.1(f) of this Agreement, the
Corporation agrees, to the fullest extent permitted by law on the date hereof
and to such greater extent as applicable law may hereafter from time to time
permit, to exonerate, indemnify and hold the Indemnified Party harmless from and
against any and all Losses arising by operation of statute and incurred by or
imposed upon the Indemnified Party in relation to the affairs of the Corporation
in the Indemnified Party’s capacity as a director or officer thereof,

 

5



--------------------------------------------------------------------------------

  including all statutory obligations to creditors, employees, suppliers,
contractors, subcontractors, and any government or any agency or division of any
government, whether federal, provincial, state, regional or municipal, or which
in any way involve the business or affairs of the Corporation or an Entity for
which the Indemnified Party acted as a director, officer or similar capacity at
the Corporation’s request, provided that the indemnity provided for in this
Section 2.1(g) will be available unless it is determined by the Court that the
Indemnified Party has not fulfilled the conditions in Section 2.1(b) above.

 

  (h)

Change of Law – In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of an Alberta
corporation to indemnify a director or officer, it is the intent of the parties
hereto that the Indemnified Party shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change after that date of
this Agreement in any applicable law, statute or rule which narrows the rights
of an Alberta corporation to indemnify a director or officer, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ right and
obligations hereunder except as set forth in Section 2.9.

 

  (i)

Partial Indemnification – If the Indemnified Party is determined by the Court to
be entitled under any provision of this Agreement to indemnification by the
Corporation for some or a portion of the Losses incurred in respect of any Claim
but not for the total amount thereof, the Corporation shall nevertheless
indemnify the Indemnified Party for the portion thereof to which the Indemnified
Party is determined by the Court to be so entitled.

 

  (j)

Indemnification for Losses of an Indemnified Party Who Is Wholly or Partly
Successful – To the extent the Indemnified Party is a party to (or a participant
in) a Claim and is successful, on the merits or otherwise, in the defence of any
Claim or any issue or matter therein, the Corporation shall, to the fullest
extent permitted by applicable law, exonerate, indemnify, and hold the
Indemnified Party harmless against all Losses incurred by the Indemnified Party
therewith. If the Indemnified Party is not wholly successful in such Claim but
is successful, on the merits or otherwise, as to one or more but less than all
the issues or matters in such Claim, the Corporation shall, to the fullest
extent permitted by applicable law, exonerate, indemnify, and hold the
Indemnified Party harmless against all Losses incurred by the Indemnified Party
in connection with each successfully resolved issue or matter. For purposes of
this Section 2.1(j), without limitation, the termination of any issue or matter
in a Claim by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such issue or matter.

 

  (k)

Advance of Expenses – The Corporation shall, at the request of the Indemnified
Party, to the maximum extent permitted under the Act or otherwise by law on the
date hereof and to such greater extent as applicable law may hereafter from time
to time permit, promptly: (i) reimburse the Indemnified Party for all Losses
incurred by the Indemnified Party in relation to a Claim claimed by the
Indemnified Party to be subject to indemnification hereunder; and (ii) pay
reasonable and customary advance payments and costs and expenses to service
providers of the Indemnified Party; in each case, prior to any settlement or
resolution of such Claim to enable the Indemnified Party to properly
investigate, defend or appeal such Claim. The Corporation shall pay such
advances within ten (10) days after the receipt by the Corporation of a written
request from the

 

6



--------------------------------------------------------------------------------

  Indemnified Party requesting such payment or payments from time to time,
whether prior to or after final disposition of a Claim. If it is ultimately
determined in a final judgment of a court of competent jurisdiction or final
arbitration award of an applicable arbitration proceeding that has become
non-appealable that the Indemnified Party did not fulfill the conditions in
Section 2.1(b) or that the Indemnified Party was not entitled to be fully so
indemnified, such advance, or the appropriate portion thereof, upon written
notice of such determination being given by the Corporation to the Indemnified
Party detailing the basis for such determination, shall be repayable on demand
without interest. The Indemnified Party shall not be required to provide
collateral or otherwise secure the Indemnified Party’s agreement to repay
described in the prior sentence. If and to the extent the Indemnified Party
makes any such repayment to the Corporation, the obligation of the Corporation
to indemnify the Indemnified Party will continue in accordance with the terms of
this Agreement.

 

  (l)

Per Diem Charge – In addition to any other amount payable to the Indemnified
Party under this Agreement, the Indemnified Party shall be entitled to receive
from the Corporation a per diem payment (the “Per Diem Charge”) for time spent
with respect to any Claim for which the Indemnified Party is otherwise entitled
to indemnification pursuant to any one of the foregoing provisions of
Section 2.1 of this Agreement. For directors, the Per Diem Charge shall be an
amount equal to US$350 per hour. For officers, the Per Diem Charge shall be zero
if the Indemnified Party is still employed on a full time basis by the
Corporation at the time the Per Diem Charge is payable or has been terminated
for cause by the Corporation, and the Per Diem Charge shall be in an amount
equal to US$350 per hour if the Indemnified Party is not employed on a full time
basis by the Corporation at the time the Per Diem Charge is payable other than
as a result of termination for cause.

 

  (m)

Taxes – For greater certainty, a Claim subject to indemnification pursuant to
Article 2 of this Agreement shall include any Taxes which the Indemnified Party
may be subject to or suffer or incur as a result of, in respect of, arising out
of or referable to any indemnification of the Indemnified Party by the
Corporation pursuant to this Agreement; provided, however, that any amount
required to be paid with respect to such Taxes shall be payable by the
Corporation only upon the Indemnified Party remitting or being required to remit
any amount payable on account of such Taxes.

 

  (n)

Right to Access – The Indemnified Party (and its legal representatives) is
entitled to have access to and inspect the Corporation’s records and documents
which are under its control and which may be reasonably necessary in order to
defend the Indemnified Party against a Claim which has been or which the
Indemnified Party reasonably anticipates may be made against the Indemnified
Party, provided that the Indemnified Party (and its legal representatives)
maintains all such information in the strictest confidence except to the extent
necessary for the defence of the Indemnified Party. The Corporation shall
provide the Indemnified Party (and its legal representatives) with access to the
relevant documents and records during the regular business hours of the
Corporation as soon as practicable following a request for such access by or on
behalf of the Indemnified Party. The Indemnified Party (and its legal
representatives) shall be entitled to make and receive copies (including
electronic copies) of any of such records and documents of the Corporation at
the cost of the Corporation and such copies shall be provided as soon as
practicable following a request therefor by or on behalf of the Indemnified
Party. If the Indemnified Party is the subject of or is implicated in any way
during the proceeding of

 

7



--------------------------------------------------------------------------------

  any Claim, the Corporation will share with the Indemnified Party (and its
legal representatives) any information that it has turned over to any third
parties in connection therewith.

 

  (o)

Enforcement – The Indemnified Party’s right to indemnification and other rights
under this Agreement shall be specifically enforceable by the Indemnified Party
in a “court” (as defined in the Act) and shall be enforceable notwithstanding
any adverse determination by or on behalf of the Corporation’s board of
directors and no such determination shall create a presumption that the
Indemnified Party is not entitled to be indemnified hereunder. In any such
action, the Corporation shall have the burden of proving that indemnification is
not required or permitted under this Agreement.

 

  (p)

Court Approvals – If the payment of an indemnity under any provision of this
Agreement requires any court or other approvals, the Corporation shall make the
application or seek such other required approvals and use reasonable best
efforts to obtain such order or other required approvals, including paying the
costs of such application or seeking such other required approvals and paying
the expenses of the Indemnified Party, to the extent permitted by applicable
law, in connection with any such order or approval process. If the Corporation
fails to do so, the Indemnified Party may apply to the Court or other applicable
court, agency or body for an order or seek such other required approvals
approving the indemnity of the Indemnified Party pursuant to this Agreement, and
the Corporation shall pay the expenses of the Indemnified Party, to the extent
permitted by applicable law, in connection with any such order or approval
process.

 

2.2

Notice of Proceedings

 

  (a)

The Indemnified Party shall give notice in writing to the Corporation as soon as
practicable upon being served with any statement of claim, writ, notice of
motion, indictment, subpoena, investigation order or other document commencing,
threatening or continuing any Claim which may result in a claim for
indemnification under this Agreement, and the Corporation agrees to give the
Indemnified Party notice in writing as soon as practicable upon it being served
with any statement of claim, writ, notice of motion, indictment, subpoena,
investigation order or other document commencing, threatening or continuing any
Claim which may result in a claim for indemnification under this Agreement. Such
notice shall include a description of the Claim or threatened Claim, a summary
of the facts giving rise to the Claim or threatened Claim and, if possible, an
estimate of any potential liability arising under the Claim or threatened Claim.
Failure by either party to so notify the other of any Claim shall not relieve
the Corporation from liability under this Agreement except to the extent that
the failure materially prejudices the Corporation.

 

  (b)

If, at the time the Corporation gives the Indemnified Party notice in connection
with Section 2.2(a), a Policy is in effect with respect to the Indemnified
Party, the Corporation shall give prompt notice of the applicable Claim to its
insurers in accordance with the procedures set forth in such Policy. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay all amounts payable as a result of such Claim in accordance
with the terms of such Policy.

 

8



--------------------------------------------------------------------------------

2.3

Subrogation

Promptly after receiving written notice from the Indemnified Party of any Claim
or threatened Claim (other than a Claim by or on behalf of the Corporation to
procure a judgment in its favour against the Indemnified Party), the Corporation
may by notice in writing to the Indemnified Party, and upon the written request
of the Indemnified Party the Corporation shall, in a timely manner assume
conduct of the defence thereof and retain counsel on behalf of the Indemnified
Party who is reasonably satisfactory to the Indemnified Party, to represent the
Indemnified Party in respect of the Claim. On delivery of such notice by the
Corporation, other than pursuant to Section 2.4, the Corporation shall not be
liable to the Indemnified Party under this Agreement for any fees and
disbursements of counsel the Indemnified Party may subsequently incur with
respect to the same matter. If the Corporation assumes conduct of the defence on
behalf of the Indemnified Party, the Indemnified Party hereby consents to the
conduct thereof and of any action taken by the Corporation, in good faith, in
connection therewith, and the Indemnified Party shall fully cooperate in such
defence including the provision of documents, attending examinations for
discovery, making affidavits, meeting with counsel, testifying and divulging to
the Corporation all information reasonably required to defend or prosecute the
Claim.

 

2.4

Separate Counsel

In connection with any Claim or other matter for which the Indemnified Party may
be entitled to indemnity under this Agreement, the Indemnified Party shall have
the right to employ separate counsel and consultants of the Indemnified Party’s
choosing and to participate in and approve any settlement by the Corporation of
any Claim involving or affecting in any manner whatsoever the Indemnified Party,
and provided that: (a) the employment of such counsel and consultants of the
Indemnified Party’s choosing have been previously approved by the Corporation,
acting reasonably; or (b) the Indemnified Party has reasonably concluded that
there may be a conflict of interest between the Corporation and the Indemnified
Party in defending such Claim; then all fees, expenses and disbursements of such
counsel and consultants shall be at the Corporation’s expense and shall be paid
within ten (10) days of invoices being submitted to the Corporation.

 

2.5

Presumption of Indemnification

 

  (a)

In making a determination with respect to entitlement to indemnification
hereunder, the Corporation shall, to the fullest extent not prohibited by law,
presume that the Indemnified Party is entitled to indemnification under this
Agreement, and the Corporation shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption in connection with
the making by the Court of any determination contrary to that presumption.
Neither the failure of the Corporation to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because the Indemnified Party has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnified Party has not met such applicable standard of conduct, shall be a
defence to the action or create a presumption that the Indemnified Party has not
met the applicable standard of conduct.

 

  (b)

If the Corporation shall not have made a determination with respect to
entitlement to indemnification within sixty (60) days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall, to the fullest extent not prohibited by law, be deemed
to have been made and the Indemnified Party

 

9



--------------------------------------------------------------------------------

  shall be entitled to such indemnification, absent a prohibition of such
indemnification under applicable law.

 

  (c)

The knowledge or actions, or failure to act, of any director, officer, agent or
employee of the Entity shall not be imputed to the Indemnified Party for
purposes of determining the right to indemnification under this Agreement.

 

2.6

Presumption of Good Faith

 

  (a)

For the purposes of any determination of good faith under this Agreement, the
Indemnified Party shall be deemed to have acted in good faith if the Indemnified
Party’s action is based on the records or books of account of the Corporation or
an Entity, including applicable financial statements, or on information supplied
to the Indemnified Party by officers of the Corporation or an Entity (other than
the Indemnified Party) in the course of their duties, or on the advice of legal
counsel of the Corporation, an Entity, their respective board of directors,
counsel selected by any committee of their respective board of directors or on
information or records given or reports made to the Corporation or an Entity by
an independent certified public accountant or by an appraiser, investment
banker, compensation consultant or other expert selected with reasonable care by
the Corporation, an Entity, their respective board of directors or any committee
of their respective board of directors or by any other person as to matters the
Indemnified Party reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Corporation. The provisions of this Section 2.6 shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnified Party may be deemed to have fulfilled the conditions in
Section 2.1(b) or met any other applicable standard of conduct.

 

  (b)

Unless the Court or a court of competent jurisdiction otherwise has held or
decided that the Indemnified Party is not entitled to be fully or partially
indemnified under this Agreement, the termination of any civil, criminal or
administrative action or proceedings by judgement, order, settlement, conviction
or similar or other result or upon a plea of “no contest” or the equivalent will
not, of itself: (i) create a presumption for the purposes of this Agreement that
the Indemnified Party did not act honestly and in good faith with a view to the
best interests of the Corporation or Entity; (ii) in the case of a criminal or
administrative action or proceeding that is enforced by monetary penalty, that
the Indemnified Party did not have reasonable grounds for believing that the
Indemnified Party’s conduct was lawful; or (iii) that the Indemnified Party is
not entitled to indemnity under this Agreement.

 

2.7

Settlement of a Claim

For greater certainty, no admission of liability and no settlement of any Claim
in a manner adverse to the Indemnified Party shall be made without the consent
of the Indemnified Party, acting reasonably. No admission of liability shall be
made by the Indemnified Party without the consent of the Corporation and the
Corporation shall not be liable for any settlement of any Claim made without its
consent, acting reasonably.

 

10



--------------------------------------------------------------------------------

2.8

Other Rights and Remedies Unaffected

The indemnification and advance payment provided in this Agreement shall not
derogate from or exclude any other rights to which the Indemnified Party may be
entitled under any provision of the Act or otherwise at law, the articles or
by-laws of the Corporation, any applicable policy of insurance, guarantee or
third-party indemnity, any vote of shareholders of the Corporation, or
otherwise, both as to matters arising out of the Indemnified Party’s capacity as
a director or officer of the Corporation or as to matters arising out of any
other capacity in which the Indemnified Party may act for or on behalf of the
Corporation.

 

2.9

Exceptions

Any other provision herein to the contrary notwithstanding, the Corporation
shall not be obligated pursuant to the terms of this Agreement:

 

  (a)

Claims Initiated by the Indemnified Party – To indemnify or advance expenses to
the Indemnified Party with respect to any proceeding or Claim initiated or
brought voluntarily by the Indemnified Party and not by way of defence, except
with respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any statute, the articles or by-laws of
the Corporation or otherwise but such indemnification or advancement of expenses
may be provided by the Corporation in specific cases if the Corporation’s board
of directors has approved the initiation or bringing of such suit.

 

  (b)

Frivolous Proceedings – To indemnify the Indemnified Party for any expenses
incurred by the Indemnified Party with respect to any proceeding instituted by
the Indemnified Party to enforce or interpret this Agreement, if the Court or a
court of competent jurisdiction determines that each of the material assertions
made by the Indemnified Party in such proceedings were frivolous.

 

  (c)

Insured Claims – To make any payment in connection with any Claim made against
the Indemnified Party to the extent the Indemnified Party has otherwise received
payment (under any insurance policy, the articles or by-laws of the Corporation,
contract or otherwise) of the amounts otherwise indemnifiable hereunder. If the
Corporation makes any indemnification payment to the Indemnified Party in
connection with any particular expense indemnified hereunder and the Indemnified
Party has already received or thereafter receives, and is entitled to retain,
duplicate payments in reimbursement of the same particular expense, then the
Indemnified Party shall reimburse the Corporation in an amount equal to the
lesser of: (i) the amount of such duplicate payment; and (ii) the full amount of
such indemnification payment made by the Corporation.

 

  (d)

Claims for Unlawful Profits – To indemnify the Indemnified Party for the
disgorgement of profits arising from the purchase and sale by the Indemnified
Party of securities in violation of Section 16(b) of the Exchange Act (or any
successor statute) or any other applicable securities law or Losses incurred by
the Indemnified Party for Claims in connection with such payment.

 

  (e)

Other Indemnification – To indemnify the Indemnified Party for expenses for
which the Indemnified Party is indemnified by the Corporation otherwise than
pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

  (f)

Not Lawful – To indemnify the Indemnified Party if (and to the extent that) a
final decision by the Court, a court of competent jurisdiction, or an
arbitration body having jurisdiction in the matter shall determine that such
indemnification is not lawful.

 

2.10

Articles and By-Laws

The Corporation agrees that the articles and by-laws of the Corporation in
effect on the date hereof shall not be amended to reduce, limit, hinder or
delay: (a) the rights of the Indemnified Party granted hereunder; or (b) the
ability of the Corporation to indemnify the Indemnified Party as required
hereunder. The Corporation further agrees that it shall exercise the powers
granted to it under the articles and by-laws of the Corporation and applicable
law to indemnify the Indemnified Party to the fullest extent possible as
required by this Agreement.

ARTICLE 3

INSURANCE

 

3.1

The Policy

The Corporation shall purchase and maintain, or cause to be purchased and
maintained, while the Indemnified Party remains a director or officer of the
Corporation or director, officer or a similar capacity of an Entity at the
Corporation’s request, and in accordance with Section 3.6, for a period of six
(6) years after the Indemnified Party ceases to be a director or officer of the
Corporation, a Policy including Side “A” difference in conditions coverage, for
the benefit of the Indemnified Party containing such customary terms and
conditions and in such amounts as are available to the Corporation on reasonable
commercial terms, having regard to the nature and size of the business and
operations of the Corporation and its subsidiaries from time to time. In all
such Policies, the Indemnified Party, by reference to the Indemnified Party’s
position or otherwise, shall be named as an insured. The Corporation shall
thereafter take all necessary or desirable action to cause its insurer to pay,
on behalf of the Indemnified Party, all amounts payable as a result of such
Claims in accordance with the terms of such policies.

 

3.2

Variation of Policy

So long as the Indemnified Party is a director or officer of the Corporation or
director, officer or similar capacity of an Entity at the Corporation’s request,
and, in accordance with Section 3.6, for a period of six (6) years thereafter,
the Corporation shall not seek to amend or discontinue the Policy or allow the
Policy to lapse.

 

3.3

Run-Off Coverage

If the Policy is discontinued for any reason, the Corporation shall purchase,
maintain and administer, or cause to be purchased, maintained and administered
for a period of six (6) years after such discontinuance, insurance for the
benefit of the Indemnified Party (the “Run-Off Coverage”), on such terms as the
Corporation then maintains in existence for its directors and officers, to the
extent permitted by law and provided such Run-Off Coverage is available on
commercially acceptable terms and premiums (as determined by the Corporation’s
board of directors acting reasonably). The Run-Off Coverage shall provide
coverage only in respect of events occurring prior to the discontinuance of the
Policy.

 

12



--------------------------------------------------------------------------------

3.4

Insurable Events

If an insurable event occurs, the Corporation shall indemnify the Indemnified
Party as agreed hereto regardless of whether the Corporation receives the
insurance proceeds. The Indemnified Party is entitled to full indemnification as
agreed hereto notwithstanding any deductible amounts or policy limits contained
in any such insurance policy.

 

3.5

Exclusion of Indemnity

Notwithstanding any other provision in this Agreement to the contrary, the
Corporation shall not be obligated to indemnify the Indemnified Party under this
Agreement for any Losses which have been paid to, by or on behalf of, the
Indemnified Party under the Policy or any other applicable policy of insurance
maintained by the Corporation.

 

3.6

Post Office Directors and Officers Insurance

Following the Indemnified Party ceasing to be a director or officer of the
Corporation or director, officer or similar capacity of an Entity at the
Corporation’s request, for any reason whatsoever, the Corporation shall continue
to purchase and maintain directors’ and officers’ liability insurance, for the
benefit of the Indemnified Party for a minimum of six (6) years, such that the
Indemnified Party’s insurance coverage is, during that time, the same as any
insurance coverage the Corporation purchases and maintains for the benefit of
its then current directors and officers, from time to time. Notwithstanding the
foregoing, if: (a) liability insurance coverage for former directors and
officers is no longer available; or (b) it is no longer industry practice among
responsible companies to procure liability insurance for former directors and
officers and the cost to the Corporation to do so would be commercially
unreasonable (as determined by the board of directors acting reasonably), the
Corporation shall be relieved of its obligation to procure liability insurance
coverage for former directors and officers; provided that the Corporation
procures such level of insurance coverage, if any, as is available for former
directors and officers at a commercially reasonable rate and adopts comparable
measures to protect its former directors and officers in the circumstances as
are adopted by other responsible companies. The onus is on the Corporation to
establish that the circumstances described in the previous sentence exist.

 

3.7

Deductible under Directors and Officers Insurance

If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Indemnified Party is subject to a deductible under any existing
or future Policy purchased and maintained by the Corporation for the benefit of
the Indemnified Party, the Corporation shall pay the deductible for and on
behalf of the Indemnified Party.

 

3.8

Notice

The Corporation agrees to provide notice of any material changes in the
insurance coverage referred to in Article 3 during the period in which the
Indemnified Party serves as director or officer of the Corporation or a
director, officer or similar capacity of an Entity at the Corporation’s request
and for a period of six (6) years thereafter.

 

3.9

Most Favoured Nation

The Corporation agrees that if the Corporation enters into any indemnity
agreement or similar arrangement with any person who is, or becomes, a director
or officer of the Corporation or a director, officer or

 

13



--------------------------------------------------------------------------------

similar capacity of an Entity at the Corporation’s request, and such agreement
or arrangement contains any provision which is more favourable to the other
party to such agreement than the provisions of this Agreement are to the
Indemnified Party then, and in each such case, the Corporation shall provide
written notice of such provision to the Indemnified Party (which shall include a
copy of such provision). Upon such notice, unless the Indemnified Party elects
otherwise within five (5) days of receipt of such notice, this Agreement shall
be deemed to be amended to conform the provisions of this Agreement to such more
favourable provision.

ARTICLE 4

MISCELLANEOUS

 

4.1

Corporation and Indemnified Party to Cooperate

The Corporation and the Indemnified Party shall, from time to time, provide such
information and cooperate with the other, as the other may reasonably request,
in respect of all matters under this Agreement.

 

4.2

Effective Time

This Agreement shall be deemed to have effect as and from the first date that
the Indemnified Party became a director or officer of the Corporation or a
director, officer or similar capacity of an Entity at the Corporation’s request.

 

4.3

Insolvency

The liability of the Corporation under this Agreement shall not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Indemnified Party in any bankruptcy, insolvency, receivership or
other similar proceeding of creditors.

 

4.4

Multiple Proceedings

No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto shall be a bar or defence to any further action or
proceeding which may be brought under this Agreement.

 

4.5

Termination

 

  (a)

Nothing in this Agreement will prevent the Indemnified Party from resigning as a
director or officer of the Corporation or a director, officer or similar
capacity of an Entity at the Corporation’s request at any time.

 

  (b)

The obligations of the Corporation will not terminate or be released upon the
Indemnified Party resigning or ceasing to act as a director or officer of the
Corporation or a director, officer or similar capacity of an Entity at the
Corporation’s request.

 

4.6

Limitation of Actions and Release of Claims

To the extent permitted by applicable law, no legal action shall be brought and
no course of action shall be asserted by or on behalf of the Corporation against
the Indemnified Party after the expiration of two years from the date of the
Indemnified Party’s ceasing to act as a director or officer of the Corporation
or a director, officer or similar capacity of an Entity at the Corporation’s
request and the Corporation agrees that any claim or cause of action of the
Corporation shall be extinguished and the Indemnified Party be

 

14



--------------------------------------------------------------------------------

deemed released therefrom absolutely unless asserted by the commencement of
legal action in a court of competent jurisdiction within such two year period.

ARTICLE 5

CONTRIBUTION

 

5.1.

Contribution Payment

 

  (a)

To the fullest extent permitted by law, whether or not the indemnification
provided in Article 2 is available, in respect of any threatened, pending or
completed Claim in which the Corporation is jointly liable with the Indemnified
Party (or would be if joined in such Claim), the Corporation shall pay, in the
first instance, the entire amount of any judgment or settlement of such Claim
without requiring the Indemnified Party to contribute to such payment, and the
Corporation hereby waives and relinquishes any right of contribution it may have
against the Indemnified Party. The Corporation shall not enter into any
settlement of any Claim in which the Corporation is jointly liable with the
Indemnified Party (or would be if joined in such Claim) unless such settlement
provides for a full and final release of all claims asserted against the
Indemnified Party.

 

  (b)

Without diminishing or impairing the obligations of the Corporation set forth in
the preceding paragraph, if, for any reason, the Indemnified Party shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Claim in which the Corporation is jointly
liable with the Indemnified Party (or would be if joined in such Claim), the
Corporation shall contribute to the amount of Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred and paid or payable
by the Indemnified Party in proportion to the relative benefits received by the
Corporation and all officers, directors or employees of the Corporation, other
than the Indemnified Party, who are jointly liable with the Indemnified Party
(or would be if joined in such Claim), on the one hand, and the Indemnified
Party, on the other hand, from the transaction or events from which such Claim
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than the Indemnified Party who
are jointly liable with the Indemnified Party (or would be if joined in such
Claim), on the one hand, and the Indemnified Party, on the other hand, in
connection with the transaction or events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered.

 

  (c)

The Corporation hereby agrees, to the fullest extent permitted by applicable
law, to fully indemnify and hold the Indemnified Party harmless from any claims
of contribution which may be brought by officers, directors or employees of the
Corporation, other than the Indemnified Party, who may be jointly liable with
the Indemnified Party.

 

  (d)

To the fullest extent permissible under applicable law and without diminishing
or impairing the obligations of the Corporation set forth in the preceding
paragraphs of this Section 5.1, if the indemnification provided for in this
Agreement is unavailable to the Indemnified Party for any reason whatsoever, the
Corporation, in lieu of indemnifying the Indemnified Party, shall contribute to
the amount incurred by the Indemnified Party, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in

 

15



--------------------------------------------------------------------------------

  settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Claim in order to
reflect (i) the relative benefits received by the Corporation and the
Indemnified Party as a result of the event(s) and/or transaction(s) giving cause
to such Claim; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and the Indemnified Party in
connection with such event(s) and/or transaction(s).

 

5.2

Relative Fault

The relative fault of the Indemnified Party, on the one hand, and of the
Corporation and any and all other parties (including officers and directors of
the Corporation other than the Indemnified Party) who may be at fault with
respect to such matter shall be determined (i) by reference to the relative
fault of the Indemnified Party as determined by the court or other governmental
agency assessing the contribution amounts or (ii) to the extent such court or
other governmental agency does not apportion relative fault, by independent
counsel agreed to by both the Corporation and the Indemnified Party after giving
effect to, among other things, the degree of which their actions were motivated
by intent to gain personal profit or advantage, the degree to which their
liability is primary or secondary, the degree to which their conduct is active
or passive, the degree of the knowledge, access to information, and opportunity
to prevent or correct the subject matter of the Claim and other relevant
equitable considerations of each party. The Corporation and the Indemnified
Party agree that it would not be just and equitable if contribution pursuant to
this Section 5.2 were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 5.2.

ARTICLE 6

GENERAL

 

6.1.

Term

This Agreement shall continue after the Indemnified Party ceases to serve as a
director or officer of the Corporation or a director, officer or similar
capacity of an Entity at the Corporation’s request and shall survive
indefinitely.

 

6.2.

Deeming Provision

The Indemnified Party shall be deemed to have acted or be acting at the specific
request of the Corporation upon the Indemnified Party’s being appointed or
elected as a director or officer of the Corporation or a director, officer or
similar capacity of an Entity at the Corporation’s request.

 

6.3.

Assignment

Neither Party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of the other Party. This Agreement
shall enure to the benefit of and be binding upon the Parties and the heirs,
executors and administrators and other legal representatives of the Indemnified
Party and the successors and permitted assigns of the Corporation (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Corporation).

 

16



--------------------------------------------------------------------------------

6.4.

Amendments and Waivers

No supplement, modification, amendment or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
shall be binding unless executed in writing by the Party to be bound thereby.
For greater certainty, the rights of the Indemnified Party under this Agreement
shall not be prejudiced or impaired by permitting or consenting to any
assignment in bankruptcy, receivership, insolvency or any other creditor’s
proceedings of or against the Corporation or by the winding-up or dissolution of
the Corporation.

 

6.5.

Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

 

  (a)

in the case of a Notice to the Indemnified Party at:

Kevin O’Meara

e-mail:

 

  (b)

in the case of a Notice to the Corporation at:

 

  DIRTT

Environmental Solutions Ltd.

Attn: Legal Department

7303 30th Street S.E.

Calgary, Alberta T2C 1N6

e-mail:    

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a business day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
business day then the Notice shall be deemed to have been given and received on
the next business day.

Any Party may, from time to time, change its address for Notice set out in this
Section 6.5 by giving Notice to the other Party in accordance with the
provisions of this Section.

 

6.6.

Further Assurances

The Corporation and the Indemnified Party shall, with reasonable diligence, do
all such further acts, deeds or things and execute and deliver all such further
documents as may be necessary or advisable for the purpose of assuring and
conferring on the Indemnified Party the rights hereby created or intended, and
of giving effect to and carrying out the intention or facilitating the
performance of the terms of this Agreement or to evidence any advance made
pursuant to Section 2.1(k).

 

6.7.

Independent Legal Advice

The Indemnified Party acknowledges that the Indemnified Party has been advised
to obtain independent

 

17



--------------------------------------------------------------------------------

legal advice with respect to entering into this Agreement, that it has obtained
such independent legal advice or has expressly determined not to seek such
advice, and that the Indemnified Party is entering into this Agreement with full
knowledge of the contents hereof, of the Indemnified Party’s own free will and
with full capacity and authority to do so.

 

6.8.

Execution and Delivery

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile or other form of electronic transmission,
and all such counterparts and facsimiles or forms of electronic transmission
together shall be deemed to be an original and shall constitute one and the same
agreement.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have duly executed this Agreement.

 

DIRTT ENVIRONMENTAL SOLUTIONS LTD.

Per: 

 

/s/ Geoffrey D. Krause

  Name:   Geoffrey D. Krause   Title:   Chief Financial Officer

 

SIGNED, SEALED AND DELIVERED

In the presence of:

 

  /s/ Ivy Forrest                                        
                                        

    

  /s/ Kevin O’Meara

  Witness     

  Kevin O’Meara

      

 

19



--------------------------------------------------------------------------------

Schedule I

The Company entered into an Indemnification Agreement with each of Steve Parry;
Wayne Boulais; John (Jack) Elliott; Ronald Kaplan; Denise Karkkainen; Todd
Lillibridge; Christine McGinley; Geoffrey D. Krause; Jeffrey A. Calkins; Mark
Greffen; Krista Pell; Joseph Zirkman; and Jennifer Warawa that is identical to
the one entered into with Kevin O’Meara.

 

20